                               EE.
          -(j
                 -jhn 'LELK dF @
1Ac-lin                ,,r.tst T Do,ff ktttot^LlPrLJg
                                            'o0(   ff   Aoou   )fE D L'aDt{-'l
                -f   .0,",\          IAA   vL
                              ^f,
                                                               'ibn'   iN LAf
  )f,A )^,, lc-trLz
7/1fr ahu /Avr,f,, 0;1h Dlzo ff 7HA
ai,qt 7,*
 Ir-iAsE T k,,ozp J;/ ,B L7,u,';o ,:,'J AjirIT
    f a fllsn ,\Urd      y'au n4P ' T)iE
                                  '
           // '/rr,, tllrns
                                                         'uZ9




                                           Dtc0tzozosH
 . -i;,
/' ', ', ^ '                   (,,':/-/,4 *                                                                       MffROPLD( MI
                                                                                                                24 NOV 2020 PM 5
                                                                                                                                                        4BO

                                                                                                                                                              [_


FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 1000                                                                                        v       linzE o tr
                                                                         i:'' [:   i   i',;   l+:   l0
                                                                                                         cltlK oF -rtE (../,5. D;s-' /;c7 Caa F
MILAN, MICHIGAN 48160          '




                                                                                                          UN;TED S7frTEs Crurttr
                                                                                                                                                                   iousa
                                                                                                          ,tq
                                                                                                          -     SouT/            )Etfiolt/ s7 ,oa/                                   f/lly'
                                                                                                           ( /,, r t 90, fl                6P6        o'/
       lililillillillillillfl ilillilillililililllilllillililillllillililllill

              12t01t2020_9

                                                                                   6CrACt4- 1EBl.lAfr            ltf t,,ltf t,l,ttf   ,,lil,lllt,lt,f llr,rr;ilf ;r1ilf   11"1't'1f 11'rf rt1
